                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 MICHAEL A. FROST,                                   CV 15–124–M–DWM

                 Plaintiff,
                                                         OPINION and
      v.                                                   ORDER

 BNSF RAILWAY COMPANY,

                  Defendant.


      At the settlement of jury instructions on January 15, 2020, the Court

reserved ruling on various instructions proposed by the parties. Specifically, the

Court reserved ruling on Plaintiff Michael A. Frost’s proposed instruction on the

indivisibility of injury and on Defendant BNSF Railway Company’s proposed

instructions regarding comparator evidence, intervening events, and its honest

belief that a rules violation had occurred. For the following reasons, the proposed

instructions are refused.

                                     ANALYSIS

I.    Indivisibility Instruction

      Frost requested a jury instruction on the indivisibility of injury and

apportionment of damages, citing Truman v. Montana Eleventh Judicial District

                                          1
Court, 68 P.3d 654 (Mont. 2003). (Doc. 243.) “An ‘indivisible injury’ occurs

when more than one incident contributes to a single injury and there is no logical

or rational basis for dividing that injury.” Id. at 659. If a plaintiff establishes that

the defendant’s conduct was a cause of an indivisible injury, the burden shifts to

the defendant to prove that the injury is divisible. Id. The indivisibility doctrine

ensures that victims do not go uncompensated where there are difficulties in

proving which tortious act caused the harm. Id.

      Whether an indivisibility instruction is appropriate depends on the record in

each case. Id. at 659–60. “[T]he trial judge serves ‘a critical function in assessing

the evidence at the end of the case before he instructs the jury’ to minimize the risk

of an arbitrary or speculative apportionment of damages where the acts of multiple

parties combined to produce a single injury.” Id. at 659 (quoting Azure v. City of

Billings, 596 P.2d 460, 471 (Mont. 1979)). However, an indivisibility instruction

is not proper where “the evidence is such that harm can with reasonable certainty

be divided among several causes.” Id. (quoting Azure, 596 P.2d at 471).

      Here, an indivisibility instruction is not warranted for three reasons. First,

the record shows that the injuries caused by the near-miss and the subsequent

discipline can be reasonably apportioned. Specifically, Laci Bogden testified that

Frost responded differently to the near-miss than he did to the discipline. Frost’s

argument to the contrary depends entirely on Dr. William Stratford’s testimony

                                            2
that he is not able to distinguish between the events for purposes of diagnosing

PTSD. But the jury is being asked to decide the cause of Frost’s emotional

distress, which is a separate and much broader question than what led to a specific

medical diagnosis. Accordingly, Dr. Stratford’s testimony does not necessitate an

indivisibility instruction.

       Second, Truman and the cases cited within address the situation where

multiple tortfeasors contribute to a single injury. See id. at 658–60. That is not the

case here. Frost has implied that BNSF—not some absent third-party—is liable for

the near-miss. For example, he questioned witnesses about whether the train

should have been traveling at track speed on the day of the incident and whether

his supervisor Gary Schultz properly communicated the track authority. Unlike

Truman, this is not a case with multiple tortfeasors.

       Finally, Frost could have filed a claim against BNSF for the near-miss under

the Federal Employers’ Liability Act (“FELA”), 45 U.S.C. § 51. Accordingly, this

is not a case where the victim of a tort would be unable to recover because of

issues with proof about the cause of an injury. Rather, Frost’s bar to recovery for

the near-miss is his failure to bring a FELA claim. As Frost argues, applying

common law principles to statutory causes of action is not novel. However, the

common law indivisibility doctrine is fundamentally meant to protect victims who

otherwise would be unable to recover. Frost’s ability to recover from BNSF for

                                          3
the near-miss under FELA undermines the applicability of the indivisibility

doctrine to this case.

II.    Comparator Evidence Instruction

       BNSF requested a jury instruction on the use of comparator evidence to

prove retaliation. (Doc. 219 at 7.) Specifically, BNSF wanted an instruction that

employees in supervisory positions are generally not similarly situated to non-

supervisory employees for purposes of proving retaliation based on differential

treatment. BNSF may argue that differential treatment of supervisors and non-

supervisors is warranted and that based in part or in whole on Frost’s tenure, he

would have been fired regardless of his protected activity and his supervisor Gary

Schultz would not have been. However, such arguments are contemplated by the

affirmative defense available to BNSF and a separate instruction is unnecessary.

III.   Intervening Event Instruction

       BNSF also requested a jury instruction that where an intervening event

independently justifies the discipline, the causal link between the protected activity

and adverse employment action is severed. (Doc. 219 at 8.) However, if an

intervening event breaks the causal chain, the earlier event would no longer be a

contributing factor. Accordingly, this situation is covered by the instruction

defining contributing factor and a separate instruction is unnecessary.




                                          4
IV.   Honest Belief Instruction

      Finally, BNSF requested a jury instruction that it can establish its affirmative

defense by showing it took the adverse employment action solely based on an

honest belief that Frost violated a rule. (Doc. 219 at 10.) BNSF contended the

addition of the word “solely” addresses the Ninth Circuit’s concerns with the

honest belief instruction. See Frost v. BNSF Ry. Co., 914 F.3d 1189, 1196–97 (9th

Cir. 2019). However, if BNSF disciplined Frost solely because of its honest belief

that he violated a rule, then his protected activity would not have contributed to the

discipline. BNSF’s honest belief is thus covered by the contributing factor

instruction and a separate instruction is not warranted.

                                    CONCLUSION

      Accordingly, IT IS ORDERED that Frost’s proposed jury instruction

regarding the indivisibility of injury (Doc. 243) is REFUSED.

      IT IS FURTHER ORDERED that BNSF’s proposed jury instructions

regarding comparator evidence, intervening events, and its honest belief that a

rules violation occurred (Doc. 219 at 7, 8, 10) are REFUSED.

      DATED this 16th day of January, 2020.




                                          5
